Citation Nr: 0119089	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  99-23 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for bilateral bunions, 
status post left bunionectomy, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
October 1973 to October 1976.

In August 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, denied the 
veteran's claim for an increased rating for bilateral 
bunions, status post left bunionectomy, currently rated as 10 
percent disabling.  He appealed to the Board of Veterans' 
Appeals (Board).


FINDINGS OF FACT

1.  The veteran has a bunion deformity of his left foot with 
residual osteoarthritis manifested by chronic pain, painful 
motion, weakness, instability, and tenderness; he also has 
little-to-no range of motion in the big toe of this foot as a 
result of his service-connected disability, which is 
functionally equivalent to an amputation.

2.  The veteran also has a bunion deformity of his right foot 
with residual osteoarthritis manifested by chronic pain and 
painful motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for the 
left foot bunion deformity have not been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5280 (2000).

2.  The criteria have been met for a separate 10 percent 
rating for the right foot bunion deformity.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5280 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Also, when making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  But when, as here, the veteran is requesting a 
higher rating for an already established disability that was 
service connected many years ago, as opposed to immediately 
appealing the rating that initially was assigned for the 
disability just after establishing entitlement to service 
connection, the current level of impairment is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consequently, this, in turn, means the Board does 
not have to consider whether the veteran is entitled to a 
"staged" rating to compensate him for times since filing 
his present claim when his disability may have been more 
severe than at other times during the course of this appeal.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran currently has a 10 percent rating for his 
bilateral bunion deformity under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5280.  Under this code, which 
pertains to unilateral hallux valgus, a 10 percent rating is 
warranted if the deformity was operated on with resection of 
the metatarsal head, or if the deformity is "severe"-
equivalent to amputation of the great toe.  The veteran 
alleged during his January 2001 hearing that he essentially 
has no use at all of his left great toe, just as would be the 
case if the toe were amputated completely, because the extent 
of his pain and limitation of motion makes the toe entirely 
useless, functionally.  But irrespective of this, even if 
true, he already is receiving compensation at the maximum 
possible level (of 10 percent) under Code 5280, so no 
additional benefit is available under this code, and he must 
look, instead, to some other potentially applicable code for 
a higher rating.

The veteran also argued during his January 2001 hearing, 
however, that he has arthritis in the joints of his feet, and 
not only in his left great toe, but also in his right great 
toe as well-thereby warranting a separate 10 percent rating 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  See the transcript of the hearing at page 11.  The 
Board agrees that he is entitled to a separate 10 percent 
rating because he has additional functional impairment in his 
right foot as a result of his service-connected disability 
that is not contemplated by his current rating.

X-rays taken of the veteran's feet in June 1999, during his 
most recent VA compensation examination, confirmed that he 
had moderate degenerative joint disease (i.e., arthritis) at 
the first metatarsal phalangeal joint, "bilaterally"-
meaning in both of his big toes, not just his left one.  And 
although the examining VA physician indicated the bunion on 
the veteran's right foot, as opposed to his left foot, was 
"relatively asymptomatic," there are other medical records 
on file concerning additional treatment and evaluation he has 
received on an outpatient basis at the VA Medical Center 
(VAMC) in Birmingham, Alabama, which show that he has 
functional impairment of a compensable degree in both feet, 
entitling him to additional compensation.

There also was X-ray confirmation of osteoarthritis in both 
feet, albeit more so in the left foot, during more recent 
radiological studies at the outpatient clinic of the VAMC in 
Birmingham in November 2000.  According to Code 5003, 
degenerative arthritis, if, as here, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints involved.  And even if the limitation of motion of the 
specific joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is for 
application, nonetheless, for each such major joint or group 
of minor joints affected by the limitation of motion-to be 
combined, not added, under Code 5003.  The limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Furthermore, even in the total absence of any 
limitation of motion, a 10 percent rating still will be 
assigned if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  And a 20 
percent still can be assigned in these situations if there is 
the evidence necessary to satisfy the requirements for the 
lesser 10 percent rating, in addition to occasional 
incapacitating exacerbations.  However, these ratings will 
not be combined with those based on limitation of motion.

The mere fact that there was X-ray confirmation of arthritis 
in the veteran's right foot (and not just in his left foot) 
during the June 1999 VA examination, and later during the 
November 2000 outpatient consultation, means that he is at 
least entitled to the minimum compensable rating of 10 
percent under Code 5003 for the bunion deformity on his right 
foot.  And this is true even though there essentially were no 
actual objective clinical manifestations referable to this 
particular foot during the June 1999 VA medical evaluation.  
But aside from that, the records of his other outpatient 
treatment at the VAMC in Birmingham show that he also 
otherwise would be entitled to an additional 10 percent for 
this foot because he has additional functional impairment in 
it-above and beyond the range of motion objectively 
demonstrated-due to the extent of his pain (and painful 
motion), weakness, limited or excess movement, premature or 
excess fatigability, and incoordination.  See DeLuca v. 
Brown, 8 Vet. App. 202, 205-208 (1995), citing 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

During the June 1999 VA examination, the veteran only 
experienced painful motion in his left foot while undergoing 
the range of motion testing; indeed, his motion in this foot 
completely stopped when his pain began.  There also were 
objective clinical indications of instability, weakness, and 
tenderness in his left foot, and he had a "waddling type 
gait."  Moreover, his posture, standing, squatting, 
supination, pronation, and rising on his toes and heels were 
"fairly poor," and he was unable to flex or extend his left 
great toe.  Consequently, in the diagnostic assessment of the 
overall severity of the disability, as a whole, the VA 
examiner indicated the veteran had postoperative dysfunction 
of his left first metatarsal phalangeal joint from his 
bunionectomy, and that his loss of function in this foot was 
due to his pain that was mostly in this toe-more so than in 
his arches from his congenital bilateral pes planus deformity 
(flat feet), which is not service connected.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (in determining the 
severity of a service-connected disability, VA must be able 
to distinguish the symptoms that are attributable to the 
service-connected condition, from those that are attributable 
to other conditions that are not service connected).

The outpatient treatment records from the VAMC in Birmingham 
also contain very similar clinical findings, but not just 
limited solely to the veteran's left foot.  After his January 
2001 hearing, he submitted additional medical records from 
that facility confirming that he also has functional 
impairment in his right foot due to his arthritis and bunion 
deformity.  He complained of experiencing chronic pain and 
tenderness in his right foot during several different 
outpatient consultations in September 1997, November 1997, 
May 1998, April 1999, and October 2000, and his doctors 
prescribed orthopedic shoes to help alleviate his discomfort.  
(The VA physician who examined him in June 1999 also 
confirmed that he wears these support shoes.)  The VA 
outpatient treatment records further indicate that his pain 
is exacerbated by "weight bearing pressure," such as during 
prolonged walking, which is substantively akin to the 
"flare-up" with repeated use language cited by the court in 
DeLuca.

So inasmuch as there is objective medical evidence confirming 
the veteran experiences chronic pain in both feet as a 
residual of his bilateral bunion deformity with 
osteoarthritis, there is a legal basis for assigning a 
separate 10 percent rating because he has bilateral (as 
opposed to only unilateral) functional impairment of a 
compensable degree.  And since his impairment is in each 
foot, and not just one foot, the assignment of a separate 
10 percent rating does not violate VA's prohibition against 
"pyramiding" of disabilities.  See Esteban v. Brown, 
6 Vet. App. 259, 261-262 (1994), citing 38 C.F.R. § 4.14.

The veteran is not, however, shown to be entitled to a rating 
higher than this because, even acknowledging the significant 
limitation of motion in his left big toe, does not provide a 
basis for assigning a higher rating under any of the 
potentially applicable diagnostic codes.  The fact of the 
matter is his left big toe has not been amputated, so he 
cannot receive a higher rating (of 30 percent) under Code 
5171.  And although he could not flex or extend this toe 
during the June 1999 VA medical evaluation, and had little-
to-no range of motion in this toe when examined in the 
VA outpatient clinic in Birmingham on other occasions-in 
September 1997, November 1997, May 1998, April 1999, and 
October 2000-his current 10 percent rating under Code 5280 
presumes that he will have "severe" functional impairment 
due to his disability.  In fact, as alluded to earlier, this 
code presumes that his functional impairment will be so 
significant that even his difficulty walking as a consequence 
of it will seem as though the toe actually was amputated.

Other potentially applicable diagnostic codes, 5277 and 5281, 
simply do not provide for ratings higher than 10 percent 
because this is the maximum possible rating under these 
codes.  And the veteran's bilateral bunion deformity is not a 
residual of trauma, so the provisions of Code 5284, while 
providing for a possible 30 percent rating, do not apply in 
this instance.

Lastly, the Board recognizes that during the pendency of this 
appeal, the President signed into law the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which imposes on VA an obligation to inform the 
veteran of the evidence needed to substantiate and complete 
his claim.  However, under the circumstances of this case, a 
remand to inform the veteran about the new law is not 
necessary because the Board is increasing the rating for 
his disability, a result that is favorable to him.  And to 
the extent the Board is denying a rating higher than the 
level of the increase, the veteran has not been prejudiced 
because the Boardmember who conducted the January 2001 
hearing provided notice of the evidence necessary to 
establish his claim and provided him an opportunity to submit 
additional medical and other evidence in support of his 
claim, which he did, and which was used to increase his 
rating.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



ORDER

The claim for a rating higher than 10 percent for the left 
foot bunion deformity is denied.

A separate 10 percent rating is granted for the right foot 
bunion deformity, subject to the laws and regulations 
governing the payment of VA compensation.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

